Exhibit 10.2

Cascade Corporation Stock Appreciation Rights and Restricted Stock Plan

RESTRICTED STOCK AGREEMENT

(Employee)

This RESTRICTED STOCK AGREEMENT (this “Agreement”) is between Cascade
Corporation (“Cascade”), and                              (“Participant”), and
is effective as of                              (the “Grant Date”).

1.             Grant of Restricted Stock.  Cascade hereby grants to Participant
all right, title and interest in the record and beneficial ownership of
                  shares (the “Restricted Stock”) of Cascade’s common stock
(“Common Stock”), pursuant to the Cascade Corporation Stock Appreciation Rights
and Restricted Stock Plan as amended effective June 5, 2007 (the “Plan”).  The
Restricted Stock is granted subject to the conditions and restrictions set forth
in this Agreement and the provisions of the Plan, which is incorporated herein. 
All references to specified sections pertain to sections of this Agreement
unless otherwise specifically stated.

2.             Custody of Restricted Stock.  Cascade shall issue a certificate
or certificates for such number of shares of Restricted Stock (or shall
otherwise cause such shares to be credited to an account on behalf of
Participant) as are required to be issued and delivered under this Agreement.
The shares of Restricted Stock are not transferable and shall be retained by
Cascade, subject to the provisions of the Plan and this Agreement, until such
times as the applicable restrictions on the transfer of such shares expire or
otherwise lapse and the other conditions of the Plan and this Agreement have
been satisfied.  Participant shall execute such stock transfer documents as
Cascade may request to permit Cascade to transfer shares in the event of
forfeiture as provided by Section 3, or in order to meet income tax obligations
as provided by Section 12.

3.             Risk of Forfeiture.  Should Participant’s Cascade employment
terminate prior to the expiration of any of the vesting periods set forth in
Paragraph 4, Participant shall forfeit the right to receive the Restricted Stock
that would otherwise have vested at the expiration of such periods.  For
purposes of this Agreement, “Cascade employment” means employment by Cascade or
a subsidiary entity. The determination by the Compensation Committee of
Cascade’s Board of Directors (“Committee”) in good faith regarding whether a
termination of employment has occurred shall be conclusive.   Shares of
Restricted Stock that have been forfeited shall no longer be outstanding, and
shall be returned to Cascade’s authorized but unissued shares.

1


--------------------------------------------------------------------------------


4.             Vesting Periods.  The shares of Restricted Stock subject to this
Agreement shall vest in 33 1/3% increments upon Participant’s continued
employment twelve months, twenty-four months, and thirty-six months after the
Grant Date.  The number of shares vesting as of the first increment shall be
adjusted to the extent necessary to assure that no fractional shares vest at the
expiration of any period.

5.             Ownership Rights.  Subject to the restrictions set forth herein
and in the Plan, Participant is entitled to all voting and ownership rights
applicable to the Restricted Stock, including the right to receive any dividends
that may be paid on Restricted Stock, whether or not vested.

6.             Reorganization of Cascade and Subsidiaries.  The existence of
this Agreement shall not affect in any way the right or power of Cascade or its
stockholders to make or authorize any or all adjustments, recapitalizations,
reorganizations or other changes in Cascade’s capital structure or its business,
or any merger or consolidation of Cascade or issue any debt instruments  or
prior preference stock ahead of or affecting the Restricted Stock or the rights
thereof, or the dissolution or liquidation of Cascade, or any sale or transfer
of all or any part of its assets or business, or any other corporate act or
proceeding, whether of a similar character or otherwise.

7.             Adjustment of Shares.  In the event of stock dividends, spin-offs
of assets or other extraordinary dividends, stock splits, combinations of
shares, recapitalizations, mergers, consolidations, reorganizations,
liquidations, issuances of rights or warrants and similar transactions or events
involving Cascade (“Recapitalization Events”), then for all purposes references
herein to Common Stock or to Restricted Stock shall mean and include all
securities or other property (other than cash) that holders of Common Stock of
Cascade are entitled to receive in respect of Common Stock by reason of each
successive Recapitalization Event, which securities or other property (other
than cash) shall be treated in the same manner and shall be subject to the same
restrictions as the underlying Restricted Stock.

8.             Certain Restrictions.  By accepting the Restricted Stock,
Participant agrees that if at the time of delivery of certificates for shares of
Restricted Stock issued hereunder any sale of such shares is not covered by an
effective registration statement filed under the Securities Act of 1933 (the
“Act”), Participant will acquire the Restricted Stock for Participant’s own
account and without a view to resale or distribution in violation of the Act or
any other securities law, and upon any such acquisition Participant will enter
into such written representations, warranties and agreements as Cascade may
reasonably request in order to comply with the Act or any other securities law
or with this Agreement.  Certificates representing shares issued pursuant to
this Agreement shall bear restrictive legends evidencing the restrictions
imposed by this Agreement.

9.             Nontransferability of Award.  This Award is not transferable.  No
right or benefit hereunder shall in any manner be liable for or subject to any
debts, contracts, or other liabilities of Participant.

2


--------------------------------------------------------------------------------


10.           Amendment and Termination.  This Agreement may be amended or
modified only in writing signed by the parties.  No amendment or termination of
the Plan may adversely affect Participant’s rights under this Agreement.

11.           No Guarantee of Employment.  Neither this Agreement nor the Plan
shall confer upon Participant any right with respect to continuance of
employment or other service with Cascade or any subsidiary entity.

12.           Withholding of Taxes.   Participant agrees to pay to Cascade an
amount sufficient to provide for any withholding or similar tax liability
imposed on Cascade in connection with or with respect to any vesting of, or
dividends or other amounts payable to Participant under this Agreement in
connection with, shares of Restricted Stock. Alternatively, the Committee may in
its discretion (i) make deductions from the number of shares of Restricted Stock
otherwise deliverable upon satisfaction of the conditions precedent under this
Agreement (and from dividends or any other amounts payable to Participant under
this Agreement) in amounts sufficient to satisfy withholding of any federal,
state or local taxes required by law, or (ii) take such other action as may be
necessary or appropriate to satisfy any such tax withholding obligations. 
Should Participant elect to be taxed pursuant to Section 83(b) of the Internal
Revenue Code, Participant shall notify Cascade in writing within 30 days of the
making of such election.

13.           No Guarantee of Tax Consequences.  Cascade makes no commitment or
guarantee as to the tax treatment applicable to the Restricted Stock under the
laws of any jurisdiction.

14.           Severability.  In the event that any provision of this Agreement
shall be held illegal, invalid, or unenforceable for any reason, such provision
shall be fully severable, but shall not affect the remaining provisions of this
Agreement and this Agreement shall be construed and enforced as if the illegal,
invalid, or unenforceable provision had never been included herein.

15.           Governing Law.  The Agreement shall be construed in accordance
with the laws of the State of Oregon.

DATED effective                             .

CASCADE CORPORATION

 

PARTICIPANT

 

 

 

 

 

 

By

 

 

 

Title:

 

 

Print Name

 

 

3


--------------------------------------------------------------------------------